NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1938-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MARK GREEN, a/k/a MARK SCOTT, ALTON
GREEN, ALTUR GREEN and ANTON GREEN,

     Defendant-Appellant.
_____________________________

              Argued June 19, 2017 – Decided July 6, 2017

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              13-06-1139.

              Mark H. Friedman, Assistant Deputy Public
              Defender, argued the cause for appellant
              (Joseph E. Krakora, Public Defender, attorney;
              Mr. Friedman, of counsel and on the brief).

              Mary R. Juliano, Assistant Prosecutor, argued
              the cause for respondent (Christopher J.
              Gramiccioni,   Monmouth  County   Prosecutor,
              attorney; Ms. Juliano, of counsel and on the
              brief; Anthony Valenzano, Legal Assistant, on
              the brief).

PER CURIAM
     After entering an open plea, defendant appeals from his

convictions for fourth-degree possession of a controlled dangerous

substance (CDS), N.J.S.A. 2C:35-10(a)(1); third-degree possession

of CDS with intent to distribute, N.J.S.A. 2C:35-5(b)(11); and

third-degree possession of CDS with intent to distribute within

1000 feet of a school, N.J.S.A. 2C:35-7.

     On appeal, defendant raises the following arguments:

          POINT I

          THE MOTION COURT ERRED IN DENYING THE MOTION
          TO SUPPRESS BECAUSE THE ORIGINAL STOP OF
          DEFENDANT'S   VEHICLE    WAS   ILLEGAL   AND
          UNCONSTITUTIONAL.   THE STATE FAILED TO SHOW
          THAT THE POLICE HAD AN ARTICULABLE SUSPICION
          THAT DEFENDANT'S TURN WITHOUT [SIGNALING]
          MIGHT HAVE HAD AN EFFECT ON TRAFFIC.

          POINT II

          THIS CASE MUST BE REMANDED FOR RESENTENCING
          BECAUSE THE SENTENCING JUDGE'S BELIEF THAT HE
          WAS REQUIRED TO SENTENCE DEFENDANT TO A 36-
          MONTH PAROLE DISQUALIFIER ON A FIVE-YEAR BASE
          EXTENDED TERM CONFLICTED WITH THE PLEA
          AGREEMENT, WHICH SPECIFICALLY PROVIDED THAT
          DEFENDANT COULD BE SENTENCED TO A PAROLE
          DISQUALIFIER OF 20 MONTHS.

     When reviewing a motion to suppress, we "must uphold the

factual findings underlying the trial court's decision so long as

those findings are supported by sufficient credible evidence in

the record."   State v. Rockford, 213 N.J. 424, 440 (2013) (quoting

State v. Robinson, 200 N.J. 1, 15 (2009)). "Those findings warrant


                                 2                          A-1938-15T2
particular deference when they are 'substantially influenced by

[the trial judge's] opportunity to hear and see the witnesses and

to have the "feel" of the case, which the reviewing court cannot

enjoy.'"      Ibid. (alteration in original) (quoting Robinson, supra,

200    N.J.    at   15).         "To    the    extent      that      the   trial   court's

determination rests upon a legal conclusion, we conduct a de novo,

plenary review."          Ibid. (citing State v. J.D., 211 N.J. 344, 354

(2012); State v. Gandhi, 201 N.J. 161, 176 (2010)).                           In applying

this standard, we reject defendant's contention that the trial

judge erred by denying his motion to suppress.

       The United States and New Jersey Constitutions permit a brief

investigative stop of a vehicle based on reasonable suspicion

"that an offense, including a minor traffic offense, has been or

is being committed."             State v. Amelio, 197 N.J. 207, 211 (2008)

(quoting State v. Carty, 170 N.J. 632, 639-40, modified by 174
N.J. 351 (2002)), cert. denied, 556 U.S. 1237, 129 S. Ct. 2402,

173 L. Ed. 2d 1297 (2009).              An investigatory stop "is valid if it

is based on specific and articulable facts which, taken together

with   rational       inferences        from       those   facts,      give   rise     to    a

reasonable suspicion of criminal activity."                          State v. Mann, 203
N.J. 328, 338 (2010) (quoting State v. Pineiro, 181 N.J. 13, 20

(2004)).       "The      burden    is    on    the    State     to    demonstrate      by    a

preponderance       of     the    evidence         that    it   possessed      sufficient

                                               3                                     A-1938-15T2
information to give rise to the required level of suspicion."

Amelio, supra, 197 N.J. at 211.

     Reasonable suspicion of "[a] motor vehicular violation, no

matter how minor, justifies a stop [even] without any reasonable

suspicion that the motorist has committed a crime or other unlawful

act."    State v. Bernokeits, 423 N.J. Super. 365, 370 (App. Div.

2011).    "To satisfy the articulable and reasonable suspicion

standard, the State is not required to prove that the suspected

motor-vehicle violation occurred."        State v. Locurto, 157 N.J.
463, 470 (1999).      That is, "the State need prove only that the

police lawfully stopped the car, not that it could convict the

driver of the motor-vehicle offense."       State v. Heisler, 422 N.J.

Super. 399, 413 (App. Div. 2011) (quoting State v. Williamson, 138
N.J. 302, 304 (1994)).    The State must also show that an officer's

belief   that   a   traffic   violation   actually   occurred   must    be

objectively reasonable.       State v. Puzio, 379 N.J. Super. 378, 383

(App. Div. 2005).     However, the "fact that information an officer

considers is ultimately determined to be inaccurate . . . does not

invalidate a seizure."    State v. Pitcher, 379 N.J. Super. 308, 318

(App. Div. 2005), certif. denied, 186 N.J. 242 (2006).

     The officer who pulled over defendant's vehicle testified

that he observed defendant make a right turn without signaling.

Defendant maintains the evidence at the motion to suppress hearing

                                     4                           A-1938-15T2
was insufficient to prove that his failure to signal had the

potential to affect traffic.              N.J.S.A. 39:4-126 provides that

"[n]o   person    shall   so    turn   any      vehicle   without   giving    an

appropriate signal . . . in the event any other traffic may be

affected by such movement."         The judge found the officer, who he

believed, followed defendant's vehicle and observed that defendant

failed to activate the directional signal. The reference to "other

traffic" in the statute "could include a trooper's vehicle."                 See

Williamson, supra, 138 N.J. at 304.             Such is the case here.

     Our review of sentencing determinations is limited.                 State

v. Roth, 95 N.J. 334, 364-65 (1984).                We will ordinarily not

disturb a sentence unless it is manifestly excessive or unduly

punitive,   constitutes    an     abuse    of   discretion,   or    shocks   the

judicial conscience.      State v. O'Donnell, 117 N.J. 210, 215-16,

220 (1989).      In sentencing, the trial court "first must identify

any relevant aggravating and mitigating factors set forth in

N.J.S.A. 2C:44-1(a) and (b) that apply to the case."                  State v.

Case, 220 N.J. 49, 64 (2014).              The court must then "determine

which factors are supported by a preponderance of [the] evidence,

balance the relevant factors, and explain how it arrives at the

appropriate sentence."         O'Donnell, supra, 117 N.J. at 215.

     The judge sentenced defendant to five years in prison with

three years of parole ineligibility.             Defendant argues that even

                                       5                               A-1938-15T2
though he entered an open guilty plea, the colloquy at the plea

hearing supports his understanding that he would receive a twenty-

month parole disqualifier.         The record reflects discussion between

the court and counsel on the subject of defendant's minimum period

of parole ineligibility.

     Defendant entered an open plea, meaning one without a sentence

recommendation from the State or a sentencing indication from the

court.    Thus, there was no agreement as to the minimum period of

parole ineligibility. Paragraph thirteen of the plea papers states

"[p]lea is open.          Defendant to be sentenced to an extended term

pursuant to [N.J.S.A. 2C:43-6(f)].                    The State will move for

imposition of the extended term at the time of sentence."                          That

statute       fixes   a   three-year   period         of   parole    ineligibility.

Anything less is illegal.

     At oral argument before us, the State conceded defendant was

entitled to a remand so that he may file a motion to withdraw his

guilty plea.      That is so because the record demonstrates defendant

may have believed he would have received a twenty-month period of

parole ineligibility.          Remanding will give the parties and the

court    an    opportunity    to   more       fully    develop      the   record   and

adjudicate disposition of the motion to vacate the plea.                        We do

not retain jurisdiction.



                                          6                                   A-1938-15T2